Title: [From Thomas Jefferson to William Carmichael, 17 April 1785]
From: Jefferson, Thomas
To: Carmichael, William


[Paris, 17 Apr. 1785. Entry in SJL reads: “Mr. Carmichael. Acknolege receipt of his of Mar. 29. and Apr. 4. Papers relative to Algrs. sent to Congress—books. Send me note of what will cost, except those which are at common prices and which may be bought—account of Virga. act for surrendering citizens committing offences in other countries. Made principally to restrain our people as to Span. settlements. Interest of both parties to keep peace, and is the wish of our government. Spn. no object in war, because we have nothing but territory which they cannot take. Their trade and their territory tempting to our people but not to our government. Wish they would authorize Ct. D’Aranda to enter into conferences so as to settle arrangement. We should then find no difficulty in going to Madr. to put last hand to it. [Sent this letter thro’ Mr. Grand].” Not found.]
